IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

SCOTT CARL BOHRES, )
Plaintif`f`, §

v. § C.A. No. Nl6C-09-l79 MMJ
SALLY BOHRES, §
Defendant. §

On Defendant’s Motion to Dismiss
Pursuant to Civil Rule 12(b)(6)
ORDER

Plaintiff has filed a Complaint for Writ of Replevin. This case Was
transferred from the Court of` Common Pleas. The Complaint alleges that Plaintiff
is entitled to tangible personal property devised to him by Plaintiff’ s deceased
father. Defendant is the Wif`e of the decedent.

Defendant filed a Motion to Dismiss. Defendant asserts that at least some of
the items Plaintiff seeks are marital property. Other items cannot be located.
Further, Plaintif`f allegedly failed to follow procedures necessary to challenge the
administration of decedent’s estate.

The Court held a hearing on the Motion to Dismiss on June 21, 2017. At the

conclusion of the hearing, the Court stayed resolution of` the Motion. The parties

were directed to contact the Executor of the Estate to clarify certain issues and to
determine whether a resolution could be reached short of trial. Plaintiff was
directed to notify the Court within 90 days of the date of the hearing as to the
Executor’s position.

The Executor supplied the parties and the Court with additional information
The Executor stated: “It was the position of the estate that the decedent had made
an inter vivos gift of an interest in the property to Defendant at the time they
consolidated their households, or in the alternative he promised he would and she
acted in reliance on that promise to her detriment when she disposed of her own
furniture to decorate their home and the estate would be estopped from trying to
retrieve it now.” The estate is now closed.

Plaintiff has asserted that a 12(b)(6) motion is untimely at this stage of the
proceedings Because of the following ruling, the Court need not address the issue
of timeliness

The Court finds that the Complaint states claims upon which relief may be
granted. Dismissal is not warranted under Rule 12(b)(6). Issues include: whether
Plaintiff has a legal interest in the property he seeks to recover in this matter;
whether Defendant converted any property; and whether any property is a marital

asset.

THEREFORE, Defendant’s Motion to Dismiss Pursuant to Civil Rule
12(b)(6) is hereby DENIED. The Court will contact the parties to establish a case

scheduling order.

IT 0 ORDERED.
(”*

 

/0/// /?

The Wrabla¢lolary M. Johnston